UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10 - Q (Mark One) xQUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2014 oTRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File No. 0-2892 THE DEWEY ELECTRONICS CORPORATION A New York Corporation No. 13-1803974 No. 13-1803974 27 Muller Road Oakland, New Jersey 07436 (201) 337-4700 Indicate by check mark whether the registrant has(1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YES xNO o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YES xNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer oAccelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YES oNO x APPLICABLE ONLY TO CORPORATE ISSUERS State the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date:1,362,031 at February 11, 2015. THE DEWEY ELECTRONICS CORPORATION INDEX Page No. Part I Financial Information 3 Item 1. Condensed Financial Statements 3 Condensed Balance Sheets - 3 December 31, 2014 (unaudited) and June 30, 2014 Condensed Statements of Operations - 4 Three and Six-months Ended December 31, 2014 and 2013 (unaudited) Condensed Statements of Comprehensive Loss 5 Three and Six-months Ended December 31, 2014 and 2013 (unaudited) Condensed Statements of Cash Flows for 6 the Six-months Ended December 31, 2014 and 2013 (unaudited) Notes to Condensed Financial Statements (unaudited) 7 Item 2. Management's Discussion and Analysis of 14 Financial Condition and Results of Operations Item 4. Controls and Procedures 23 Part II Other Information 24 Item 5.
